Case 2:18-ap-01381-WB        Doc 79 Filed 03/24/20 Entered 03/24/20 14:26:42            Desc
                             Main Document    Page 1 of 12



 1   Baruch C. Cohen, Esq. (SBN 159455)
     LAW OFFICE OF BARUCH C. COHEN
 2   A Professional Law Corporation
     4929 Wilshire Boulevard, Suite 940
 3   Los Angeles, California 90010
     Telephone: (323) 937-4501
 4   Facsimile: (323) 937-4503
     e-mail: baruchcohen@baruchcohenesq.com
 5
     Vincent James DeSimone, Esq. (SBN 119668)
 6   V. JAMES DESIMONE LAW
     13160 Mindanao Way, Suite 280
 7   Marina del Rey, California 90292
     Telephone: (310) 693-5561
 8   e-mail: vjdesimone@gmail.com
 9   Kaveh Navab, Esq. (SBN 280235)
10   NAVAB LAW, APC
     13160 Mindanao Way, Suite 280
11   Marina del Rey, California 90292
     Telephone: (310) 826-1002
12   e-mail: Navablaw@gmail.com

13   Attorneys for Plaintiff DANIEL GARZA

14
                          UNITED STATES BANKRUPTCY COURT
15
                           CENTRAL DISTRICT OF CALIFORNIA
16                              LOS ANGELES DIVISION
17
     In re                                       Case No: 2:17-bk-22804-WB
18
     MARIO CARDONA,                              Adversary No.: 2:18-ap-01381-WB
19
20   Debtor.                                     Before the Honorable Julia W. Brand

21                                               Chapter 7
     DANIEL GARZA
22                                               PLAINTIFF’S REPLY TO DEFENDANT’S
                      Plaintiff                  OPPOSITION TO PLAINTIFF'S
23                                               SUPPLEMENTAL BRIEF IN SUPPORT OF
     vs.                                         MOTION FOR SUMMARY JUDGMENT;
24                                               DECLARATION OF KAVEH NAVAB
     MARIO G. CARDONA
25                                               Date: April 28, 2020
                     Defendant                   Time: 2:00 pm
26                                               Courtroom: 1375
                                                 Place: 255 E. Temple St, Los Angeles
27
28

                                              -1-
Case 2:18-ap-01381-WB           Doc 79 Filed 03/24/20 Entered 03/24/20 14:26:42                  Desc
                                Main Document    Page 2 of 12



 1                       MEMORANDUM OF POINTS AND AUTHORITIES

 2   I.     INTRODUCTION

 3          Defendant’s opposition to Plaintiff’s Supplemental Brief is completely void of any facts

 4   and ignores this Court’s specific instruction to provide a full record from the underlying United

 5   States District Court (“USDC”) trial, verdict and finding of malice in favor of Plaintiff. Rather

 6   than face the fact that Defendant acted with actual malice—a determination the unanimous USDC

 7   jury reached after hearing extensive testimony and overwhelming evidence against Defendant—

 8   Defendant deflects and resorts to misstating that Plaintiff Garza argued that Cardona did not act

 9   with malice in the USDC. Nothing could be further from the truth. Indeed, Plaintiff’s counsel was

10   not permitted to argue on the malice question before the Court, as the Court determined that only

11   the City and Defendant Cardona could argue malice before the jury. (Tr. 6/23 122:15-123:7).

12   Defendants can point to no testimony or argument from the USDC trial in which Plaintiff argued

13   that Cardona did not act with malice because such a thing never happened.

14          The definition of malice presented to the USDC jury is consistent with the definition

15   in bankruptcy statutes and Defendant’s stating that they are different does not make it so. The

16   malice definition provided to the USDC jury informed them that they had to find Cardona

17   acted with intent to injure or willfully disregarded Garza’s rights or safety. Thus, the jury found

18   that Garza’s damages were the result of a willful and malicious injury caused by Cardona. As

19   demonstrated in Plaintiff’s supplemental brief, the evidence presented at trial allowed the jury

20   to fully evaluate the evidence, reaching a unanimous finding that Cardona acted willfully and

21   with malice when he assaulted Plaintiff and used excessive force. There was a fully litigated

22   jury trial on the exact same issue which is before this Court. It would be error to allow for

23   retrial on the identical issue of whether Cardona acted maliciously when he violated Mr.

24   Garza’s constitutional rights by using excessive force. There is simply no rationale to retry this

25   issue again in front of the bankruptcy Court. The fact that the jury was told not to consider

26   Cardona’s subjective intent in the first phase of trial is completely immaterial to the second

27   phase malice trial where it had to find Cardona acted willfully in injuring Garza and this is

28   enough for a finding of malice under § 1328(a)(4).

                                                      -2-
Case 2:18-ap-01381-WB          Doc 79 Filed 03/24/20 Entered 03/24/20 14:26:42                  Desc
                               Main Document    Page 3 of 12



 1   II.    ARGUMENT

 2          A. JURY TRIAL

 3          Defendant admits “the malice finding on its surface would appear to be enough for

 4   Plaintiff to prevail in this MSJ” and then points to nothing in the record which undermines that

 5   conclusion. Defendant fails point to anything in Cardona’s Declaration which the jury did not

 6   consider in its determination of malice that would have made any difference. Defendants reliance

 7   on the letter from Chief Beck’s office is inapplicable as that is hearsay, and at trial Cardona had

 8   every opportunity to cross examine the LAPD Commander who did testify at trial and could have,

 9   but did not, subpoena or call as a witness anyone involved in the investigation to testify why it

10   reached the conclusion that his conduct was lawful, justified or proper. Cardona never did.

11          Additionally, Defendant’s reference to the Plaintiff’s appeal is inapplicable as that is

12   regarding Plaintiff’s separate Monell trial against the City of Los Angeles for ratification, which

13   Defendant had no part in, and was strictly between the City of Los Angeles and Plaintiff. Again,

14   Defendant’s opposition is devoid of any testimony given at trial and fails to address the Court’s

15   request that a full record be provided. Defendant Cardona simply never shows why or how the

16   use of force investigation or report would have resulted in a different conclusion or that the trial

17   judge erred in not admitting materials from the investigation. Cardona never appealed that

18   decision and the fact that Garza is appealing the verdict of the second trial where relevant evidence

19   was excluded to show then Chief Beck ratified Cardona’s misconduct, this has nothing to do with

20   the underlying liability trial and malice finding against Cardona.

21          Defendant can point to no evidence or testimony that he did not act with malice. The

22   trial testimony from eyewitnesses, video, Sheriff’s report, arguments, jury verdict and findings

23   all point to one conclusion—Defendants acted with malice when he willfully, intentionally and

24   maliciously caused injury to Plaintiff.

25          B. DEFINITION OF MALICE

26          Defendant admits that, “[t]he elements of willful injury in bankruptcy (9th Circuit) can

27   only be found if the debtor subjectively intends to injure the creditor, or subjectively believes

28   that harm is substantially certain to occur. [emphasis added]” [Opp brief at 5:14-16], but never

                                                     -3-
Case 2:18-ap-01381-WB          Doc 79 Filed 03/24/20 Entered 03/24/20 14:26:42                  Desc
                               Main Document    Page 4 of 12



 1   explains how any other conclusion can be reached based on Cardona’s conduct in repeatedly

 2   battering Garza and twisting his wrists with a painful wrist lock when Garza was helplessly

 3   handcuffed and laying prone on the ground with Cardona straddling him. Defendants continue to

 4   argue that because subjective intent is not required for proving excessive force this Court cannot

 5   grant the MSJ, however, the fact that the jury was told not to consider Cardona’s subjective intent

 6   in the first phase of trial is completely immaterial to the second phase malice trial where it had to

 7   find Cardona acted willfully in injuring Garza and this is enough for a finding of malice under §

 8   1328(a)(4).

 9          There is a reason the trial was split into different phases and a separate instruction was

10   given during the second phase where the jury found that Cardona acted with malice. While the

11   instruction for excessive force correctly instructed the jury not to consider subjective intent, the

12   malice instruction the Court gave provided that: "Malice" means that Defendant Mario Cardona

13   acted with intent to cause injury or that his conduct was despicable and was done with a willful

14   and knowing disregard of the rights or safety of another. A person acts with knowing

15   disregard when he or she is aware of the probable dangerous consequences of his or her

16   conduct and deliberately fails to avoid those consequences.” (emphasis added). Although

17   Defendant argues that the instruction is disjunctive and therefore inconclusive, both clauses

18   require a wrongful act done with an intentional mindset. Defendants disingenuously twist the case

19   law when they say ‘despicable conduct with conscience [sic] disregard of the rights of others is

20   not enough.” [Opp brief at 5:18-28]. This isn’t what the jury found in the USDC. Defendant

21   virtually concedes that “Option 1” meets the non-dischargeability standard but ignores that

22   “Option 2” requires “a willful and knowing disregard of the rights or safety of another” thus easily

23   satisfying the required willful intent for a finding of non-dischargability. Moreover, Defendants

24   reliance on the recklessness definition from Su is inapplicable as the standard and definition in

25   the Garza trial required more than recklessness it required a wrongful act done with an intentional

26   mindset. Defendant’s argument fails on all accounts and this Court should grant Plaintiff’s motion

27   for summary judgment.

28   ///

                                                     -4-
Case 2:18-ap-01381-WB            Doc 79 Filed 03/24/20 Entered 03/24/20 14:26:42             Desc
                                 Main Document    Page 5 of 12



 1   III.       CONCLUSION

 2              Accordingly, Plaintiff respectfully requests this Court grant Plaintiff’s Motion for

 3   Summary Judgment and find that Cardona acted with malice and therefore the debt is not

 4   dischargeable pursuant to 11 U.S.C § 523(a)(6) and 11 U.S.C § 1328(a)(4) which discharges debts

 5   “for willful and/or malicious injury by the debtor to another entity or to the property of another

 6   entity.”

 7
     Date:      March 24, 2020                     LAW OFFICE OF BARUCH C. COHEN
 8                                                 A Professional Law Corporation
 9
10                                                 By /s/ Baruch C. Cohen
                                                      BARUCH C. COHEN, ESQ.
11                                                    Attorneys for Plaintiff DANIEL GARZA
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    -5-
Case 2:18-ap-01381-WB           Doc 79 Filed 03/24/20 Entered 03/24/20 14:26:42                Desc
                                Main Document    Page 6 of 12



 1    DECLARATION OF KAVEH NAVAB IN SUPPORT OF PLAINTIFF’S REPLY TO
       DEFENDANT’S OPPOSITION TO PLAINTIFFS SUPPLEMENTAL BRIEF IN
 2           SUPPORT OF HIS MOTION FOR SUMMARY JUDGMENT
 3
 4   I, Kaveh Navab, declare:

 5           1.      I am an attorney-at-law, duly licensed to practice before all State and Federal

 6   courts of the State of California, and am presently one of the representing DANIEL GARZA, the

 7   Plaintiff in the above-entitled action.

 8           2.      I am personally familiar with all the facts and events involved in this matter, and

 9   I am competent to testify to the matters stated herein.

10           3.      Attached hereto as Exhibit “A” are additional relevant portions of June 23, 2017

11   trial transcript in the underlying United States District Court trial.

12           I declare under penalty of perjury under the laws of the United States of America that the

13   foregoing is true and correct, except as to those matters indicated as being based upon information
14   and belief, and to those matters I am informed and believe them to be true.
15
16           This Declaration was executed on this 24th of March 2020, in Marina del Rey, California.
17
                                                             /s/ Kaveh Navab
18                                                           KAVEH NAVAB, ESQ.
19
20
21
22
23
24
25
26
27
28

                                                      -6-
          PLAINTIFF’S REPLY TO DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION FOR SUMMARY
                                            JUDGMENT
Case 2:18-ap-01381-WB   Doc 79 Filed 03/24/20 Entered 03/24/20 14:26:42   Desc
                        Main Document    Page 7 of 12




        EXHIBIT A
Case 2:18-ap-01381-WB   Doc 79 Filed 03/24/20 Entered 03/24/20 14:26:42   Desc
                        Main Document    Page 8 of 12
 1                       UNITED STATES DISTRICT COURT

 2                      CENTRAL DISTRICT OF CALIFORNIA

 3                                      ---

 4

 5        THE HONORABLE STEPHEN V. WILSON, U.S. DISTRICT JUDGE

 6                                  PRESIDING

 7

 8   DANIEL GARZA,                  )
                                    )
 9             Plaintiff,           )
                                    )
10   vs.                            )             No.   CV 16-3579-SVW
                                    )
11                                  )
     CITY OF LOS ANGELES, ET AL.,   )
12                                  )
               Defendants.          )
13   _______________________________)

14

15

16           REPORTER'S TRANSCRIPT OF JURY TRIAL PROCEEDINGS

17                         LOS ANGELES, CALIFORNIA

18                           FRIDAY, JUNE 23, 2017

19

20

21

22   _____________________________________________________________

23                       DEBORAH K. GACKLE, CSR, RPR
                           United States Courthouse
24                      350 W. First Street, 4th Floor
                        Los Angeles, California 90012
25                              (213) 894-8913
Case 2:18-ap-01381-WB   Doc 79 Filed 03/24/20 Entered 03/24/20 14:26:42   Desc
                                                                           122
                        Main Document    Page 9 of 12
 1               (Interruption)

 2               MR. DESIMONE:     I apologize.     I have play tickets with

 3   my daughter tonight.       I was just checking to see how long it

 4   would take me to get there.          I really apologize.

 5               THE COURT:     Well, have the expert here Monday morning

 6   in case we have to use her.

 7               MR. AMERIAN:     City also has an expert on this issue.

 8               THE COURT:     On what issue?

 9               MR. AMERIAN:     The same course and scope.        We'll look

10   at it and provide an opposite viewpoint.

11               THE COURT:     Well, what is he going to say?

12               MR. AMERIAN:     He's going to say that, in his

13   estimation, under the factors and under the circumstances, that

14   it was not within the course and scope of Officer Cardona.

15               THE COURT:     Well, have him here, too, but I'm tending

16   to think that if the jury answers the question acting in

17   official capacity, I think that ends that inquiry on that issue

18   given the way the case was presented; and then we would move to

19   actual malice, and there I think I just open it up for

20   argument.    That's it.

21               MR. DESIMONE:     Would plaintiff be permitted to argue

22   that question as well?

23               THE COURT:     Actual malice?

24               MR. DESIMONE:     Yes.

25               THE COURT:     Of course.
Case 2:18-ap-01381-WB   Doc 79 Filed 03/24/20 Entered 03/24/20 14:26:42   Desc
                                                                           123
                        Main Document    Page 10 of 12
 1               MR. AMERIAN:     Well, Your Honor, I would object to

 2   that because under the indemnity -- statutory scheme, the

 3   plaintiff doesn't have standing.         This is strictly between the

 4   cross-claimant and the cross --

 5               THE COURT:     That maybe right.     I think we did address

 6   that in the summary judgment.        I think you are right about the

 7   standing question.       So I don't think they would be allowed.

 8               MR. AMERIAN:     Just so I understand the game plan for

 9   Monday, we'll put evidence of damages, evidence on course and

10   scope and malice, and then --

11               THE COURT:     May be no evidence on course and scope.

12   If the jury comes back the way I believe it will on that

13   question that I pose, and then we can proceed to actual malice.

14               MS. STEGMAN:     Your Honor, I have one other.

15               THE COURT:     Yes.

16               MS. STEGMAN:     We had subpoenaed the therapist, not as

17   an expert but as a therapist, as the percipient.            She's the one

18   who wrote all the records.

19               THE COURT:     What is she going to say briefly?

20               MS. STEGMAN:     Well, she saw the plaintiff for 17

21   months; so she has detailed diagnosis based on specific things.

22               THE COURT:     What is it that she will say?        It seems

23   to me that the principal ailment that the plaintiff will be

24   arguing is this post-traumatic distress syndrome.            Will she be

25   saying that he doesn't suffer from that?
Case 2:18-ap-01381-WB   Doc 79 Filed 03/24/20 Entered 03/24/20 14:26:42   Desc
                        Main Document    Page 11 of 12
 1                           C E R T I F I C A T E

 2

 3               I hereby certify that pursuant to Section 753,

 4   Title 18, United States Code, the foregoing is a true and

 5   correct transcript of the stenographically reported proceedings

 6   held in the above-entitled matter and that the transcript page

 7   format is in conformance with the regulations of the Judicial

 8   Conference of the United States.

 9

10      Date:   September 25, 2017

11

12                          /S/______________________

13                                 Deborah K. Gackle
                                       CSR No. 7106
14

15

16

17

18

19

20

21

22

23

24

25
        Case 2:18-ap-01381-WB                      Doc 79 Filed 03/24/20 Entered 03/24/20 14:26:42                                      Desc
                                                   Main Document    Page 12 of 12

                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

                                     4929 Wilshire Boulevard, Suite 940, Los Angeles CA 90010

A true and correct copy of the foregoing document entitled PLAINTIFF’S REPLY TO DEFENDANT’S OPPOSITION TO
PLAINTIFFS SUPPLEMENTAL BRIEF IN SUPPORT OF HIS MOTION FOR SUMMARY JUDGMENT;
DECLARATION OF KAVEH NAVAB will be served or was served (a) on the judge in chambers in the form and
manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On March
24, 2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

Nancy K Curry (TR)                       TrusteeECFMail@gmail.com
Marcus G Tiggs (DF)                      mtiggs@lawbwl.com, bribwl@gmail.com
United States Trustee (LA)               ustpregion16.la.ecf@usdoj.gov
Baruch C Cohen (PL)                      bcc@BaruchCohenEsq.com, paralegal@baruchcohenesq.com



                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL: On March 24, 2020, I served the following persons and/or entities at the last
known addresses in this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed
envelope in the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here
constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.




                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on March 24, 2020, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

Hon. Julia W. Brand, Roybal Federal Bldg. & Courthouse, 255 E. Temple St, Ste 1382, Los Angeles CA 90012




                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 March 24, 2020                Baruch C. Cohen                                                  /s/ Baruch C. Cohen
 Date                           Printed Name                                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
